Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not fully persuasive and/or moot in view of the new grounds of rejection presented below.  
More specifically, Applicant’s arguments regarding the rejection of the claims 1-8 under 35 USC § 103 are not fully persuasive. 

Applicant argues 
“Contrary to the assertion of the Office Action, Liyuan does not teach or suggest "developing a path difference value, p, as a function of the first time of arrival value and the second time of arrival value" or developing a location of a transmitter relative to a receiver based thereon. Position estimation in Liyuan is based on performing a series of time of arrival (TOA) estimates between anchors and the agent (Liyuan, p. 3, 3.1 Ranging Error Modeling, "To obtain the equations in (1), the anchor i (i = 2,3,...,Nb) is required to perform TOA estimation once with anchor 1 before retransmitting the signals. On the other hand, the agent is required to perform 

Examiner respectfully disagrees. First we consider figure 2 of Liyuan

    PNG
    media_image1.png
    177
    304
    media_image1.png
    Greyscale

Then we call elements Agent + 3 as a single element with two antennas. Hence we have outlined device with two antennas separated by a fixed distance d3, Next it does not matter that d3 is obtained by sending the signal from 3 to agent as it is always constant.

Hence now 
r31 =c*(t3-t1)=c(t13+t3A-t1 ) where t13 is time from 1 to 3,  t3A is time from 3 to agent and t1 is time from 1 to agent
so r31= c(t13-t1) +d3 hence  

Next it is clear from the point of view of the math that as soon as we place that into the equation 1 the d3 will disappear, but information about d3 will be hidden in the d1 and d31 and problem will become similar to problem in Tricoles see equation (1).  So 

Tricoles on its side shows that as soon as we want to get (x and Y) d comes into account in equation 2 and eq 1. It is important to note that in Tricoles phi12/K is actually p so we can rewrite equation 2 of Tricoles as
P= sqrt(R^2+X0^2+2*X0*d+d^2) - sqrt(R^2+X0^2-2*X0*d+d^2)=c*(t2-t1)=(t2-t0-t1+t0)*c
                  R1                                                    R2
From figure 4 of Tricoles R is y, X0 is x and hence R2 can be rewritten as sqrt(R1^2-4*x*d)

P= R1 –sqrt(R1^2-4*x*d) and from here we can calculate x

And in order to calculate Y coordinate which is R we place in the equation of R1 the value of Xo(x) and obtain R (y). This is simple trigonometry.  Due to the fact that the level of ordinary skills in the art for this type of the invention is at least bachelor degree in Physics or Engineering this kind of problem is on the level of the high school math and should be within of ordinary skills in the art.  
Now Again All parameters such as R1= (t1-t0)*c and R2= (t2-t0)*c in equation 1 are functions of time of arrivals and hence the P is function of time of arrival. 

Also it is important to note that “developing a second time of arrival value as a function of the complex baseband impulse response of the transmitted UWB signal received by 

Hence Applicants arguments are not persuasive. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1, and 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liyuan (“A Low Complexity Asynchronous UWB TDOA Localization Method”, International Journal of Distributed Sensor Networks, Volume 2015, Article ID 675490) and further in view of Tricoles (US 4422076).


As per Claim 1, Liyuan teaches in a method comprising the steps of: 
using the first antenna to transmit the signal (first anchor transmits the signal to agent1);
 using the second antenna to transmit the signal (second anchor transmits the signal to agent 1); and 
in a receiver: 
      developing a range, r, between the transmitter and a selected one of the first antenna and the second antenna (d1, d2,… dn in Eq. 1; ranges between the anchors and agent); 
      developing a first time of arrival value as a function of the complex baseband impulse response of the transmitted UWB signal transmitted by the first antenna (t1 in eq. 1); 

     developing a path difference value, p, as a function of the first time of arrival value and the second time of arrival value (Eq. 1); and 
     developing an (xy) location of the receiver relative to the transmitter as a function of d, r and p (Solving Eq. 1; 2.2: Asynchronous TDOA Localization Method).
  Liyuan teaches that multiple anchors transmit the signals to an agent which is the receiver and the location of the receiver is determined. But Liyuan does not teach that first and second antennas receive signals transmitted by a transmitter and the location of the transmitter is determined relative to the location of the receiver.
   But Tricoles teaches 
that first (receiver 11) and second antennas (receiver 12), which are separated by a distance d (Fig. 4), receive signals transmitted by a transmitter (Fig. 4, item 36) and the location of the transmitter is determined relative to the location of the receiver (Col. 1, Lines 8-11).
developing a path difference value, p, as a function of the first time of arrival value and the second time of arrival value(eq 1 phase difference is difference between first and second time of arrival ) (in eq 1 p= r2-r1 = c(t2-t0) –c(t1-t0) t2 and t1 are times of arrival )

developing an (xy) location of the receiver relative to the transmitter as a function of d, r and p (Solving Eq. 2;see response to argument).

  It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Liyuan with invention by Tricoles in order to locate a source of electromagnetic radiation having a given wavelength .lambda..  (Tricoles: Col. 1, Lines 21-24). 

As per Claim 3, Liyuan/Tricoles teaches the method of claim 1 wherein developing path difference value, p, comprises developing the path difference value, p, as a function of the first time of arrival value and the second time of arrival value and of a selected calibration function (Liyuan: Eq. 10; calibration value τD ).

As per Claim 4, Liyuan/Tricoles teaches a location determination circuit configured to perform the method of claim 1 (Liyuan: 2.2. Asynchronous TDOA Localization Method; “(4) Position estimation is performed on the agent based on the TDOA measurements and anchors’ positions”).

As per Claim 5, Liyuan/Tricoles teaches an RF receiver comprising a location determination circuit according to claim 4 (Liyuan: agent receiver).

As per Claim 6, Liyuan/Tricoles teaches an RF transceiver comprising a wireless receiver according to claim 5 (Liyuan: wireless transceivers of agents).

As per Claim 7, Liyuan/Tricoles teaches an RF communication system comprising a wireless transceiver according to claim 6 (Liyuan: 2.1. Network Model).

As per Claim 8, Liyuan/Tricoles teaches a non-transitory computer readable medium including executable instructions which, when executed in an RF system, causes the system to perform the steps of a method according to claim 1 (Liyuan: implicit, the non-transitory computer readable medium including executable instructions located at the agent to apply the positioning method).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liyuan (“A Low Complexity Asynchronous UWB TDOA Localization Method”, International Journal of Distributed Sensor Networks, Volume 2015, Article ID 675490) and further in view of Tricoles (US 4422076) and further in view of Kaplan (US 4734702).

As per Claim 2, Liyuan/Tricoles teaches the method of claim 1 but does not teach that d is less than or equal to one half a wavelength, λ, of the transmitted signal.
  However, Kaplan teaches that d is less than or equal to one half a wavelength, λ, of the transmitted signal (Kaplan: Col. 5, Lines 43-45).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Liyuan/Tricoles with invention by Kaplan so that the device can have relatively wide angle of view (Kaplan: Col. 5, Lines 43-45).




Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648